Title: John Adams to Abigail Adams, 17 July 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris July 17. 1783

No Letter from you, yet. I believe I shall Set off Tomorrow or next day, for the Hague, and Shall bring John with me back to Paris in about 3 Weeks. There will be an Interval, before the Signature of the definitive Treaty, and Several publick Concerns oblige me to go to the Hague for a Short time. When I get my Son with me, I shall be ready to go to any Place, where I may embark for home, as soon as I get Leave.
I am weary beyond all Expression of waiting in this State of Uncertainty about every Thing. It is at this Moment as uncertain as it was six months ago when the definitive Treaty will be signed. Mr. Laurens and Mr. Dana have leave to go home. Mr. Danas is upon a Condition, however, which is not yet fullfilled so that he will not go home for some time. Dr. Franklin Says he is determined to go home, and Mr. Jay talks of going next Spring.
In Short it is a terrible Life We lead. It wearies out the Patience of Job, and affects the health of Us all.
Mr. Smith writes me that Charles and Thomas are gone or were going to Haverhill, under the Care of Mr. Shaw. I approve of this very much. They will learn no Evil there. With them at Haveril, yourself and Miss Nabby and Mr. John with me, I could bear to live in Europe another Year or two. But I cannot live much longer without my Wife and Daughter and I will not. I want two Nurses at least: and I wont have any, at least female ones but my Wife and Daughter.
I tremble too, least a Voyage and change of Climate should alter your health. I dare not wish you in Holland for there my Charles, Mr. Thaxter, My servants and myself were forever Sick. I am half a Mind to come home with the definitive Treaty, and then if Congress dismiss me, well—. If they send me back again I can take you and your Daughter with me. However I can determine upon nothing. I am now afraid We shall not meet till next Spring. I hear, by Word of Mouth that Congress will not determine upon my Resignation till they have received the definitive Treaty. Heaven know when this will be. It will be a Mercy to Us all, if they let me come home: for if you and your Daughter come to Europe you will get into your female Imaginations, fantastical Ideas that will never wear out, and will Spoil you both.
The Question is whether it is possible for a Lady, to be once accustomed to the Dress, Shew &c. of Europe, without having her head turned by it? This is an awfull Problem. If you cannot be Mistress enough of yourself, and be answerable for your Daughter, that you can put on and put off these Fooleries like real Philosophers, I advise you never to come to your Europe, but order Your husband home, for this you may depend on, your Residence in Europe will be as uncertain as the Wind. It cannot be depended on for one Year no nor for Six Months. You have Seen two or three very Striking Instances of the Precariousness, of Congress Commissions, in my first, second and third. The Bread that is earned on a Farm is simple but sure. That which depends upon Politicks is as uncertain as they.
You know your Man. He will never be a Slave. He will never cringe. He will never accommodate his Principles, sentiments or Systems, to keep a Place, or to get a Place, no nor to please his Wife his Daughter, or his Wife. He will never depart from his Honour, his Duty, no nor his honest Pride for Coaches, Tables, Gold, Power or Glory. Take the Consequences then. Take a Voyage to Europe if the Case should so happen that I shall write to you to come live three Months. Let your Man See something in a different Light from his Masters, and give them offence, be recalled. You and he return back to the Blue Hills, to live upon a Farm. Very good. Let Lyars and slanderers without any of this, write Reports and nourish Factions behind his back, and the same effect is produced. I repeat it. It will be a Blessing to Us all, if I am permitted to return.
Be cautious my Friend, how you Speak upon these subjects. I know that Congress are bound, from regard to their own honour as well as mine, to send me to England, but it is the most difficult Mission in the Universe, and the most desperate, there is no Reputation to be got by it, but a great deal to be lost. It is the most expensive and extravagant Place in Europe, and all that would be allowed would not enable one to live, as a set of insolent Spendthrifts would demand. I am quite content to come home and go to Farming, be a select Man, and owe no Man any Thing but good Will. There I can get a little health and teach my Boys to be Lawyers.
I hope New York and Penobscot will be evacuated before this reaches you. That will be some Comfort. You must pray Mr. Storer or your Unkle Smith to send Your Letters to me, by Way of New York Philadelphia, London Bilbao, Holland France or any way. If they inclose them to any of their Friends in London they will get to me.

Farewell, my dearest Friend Farewell.

